ORDER

PER CURIAM.
The State of Missouri appeals the judgment suspending execution of sentence imposed upon Kevin McClain (“Defendant”). Defendant pled guilty when he was sixteen years old to attempted first degree burglary and armed criminal action, and was sentenced to two concurrent terms of ten years’ imprisonment. In sentencing Defendant the *161court chose to invoke the dual jurisdiction of both the criminal and juvenile codes pursuant to Section 211.073 RSMo Cum.Supp.1997, which allows the court to impose both a juvenile disposition and an adult disposition and then suspend execution of the adult sentence. Accordingly, the court ordered that execution of Defendant’s sentence be suspended and Defendant was ordered into the custody of the Division of Youth Services.
On appeal, the State argues that the sentence was error because Section 211.078 RSMo. Cum.Supp.1997, which allows the court to suspend execution of adult sentences, cannot override the language of the armed criminal action statute, Section 571.015 RSMo.1994, which states that persons convicted of that offense are not eligible to receive a suspended execution of sentence for three years. The State concedes, however, that it did not specifically raise this issue with the sentencing court, has not preserved the issue for review, and thus requests “plain error” review under Rule 30.20.
We have reviewed the briefs of the parties and the record on appeal and find no plain error. The sentence that Defendant received does not result in either manifest injustice or a miscarriage of justice. An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).